DETAILED ACTION
	For this action, Claims 1-17 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-17 are dependent, recites “a filter unit disposed at the inlet of the water system to filter the water”; however, the limitations “the inlet” and “the water” lack established antecedent basis.  While the claim establishes a water system connected to a water supply system, the claim does not establish an inlet to the water system or water within said water system.  Claim 7 also recites “the inlet of said at least one tank”, wherein “the inlet” lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuempel et al. (herein referred to as “Kuempel”, US Pat Pub. 2015/0201796) in view of Fritze, US Pat Pub. 2006/0027267.
Regarding instant Claim 1, Kuempel discloses a coffee machine (Abstract; Paragraph [0003]; apparatus for brewing coffee) comprising:  a water system (Figure 3; Paragraph [0022]; water reservoir 120 and downstream piping to brew chamber 140); a pump installed in the water system to provide a pressurized water flow (Figure 3; Paragraph [0022]; pump 150); a heater installed in the water system to heat the water at an ideal temperature for extracting the coffee (Figure 3; Paragraph [0022]; boiler 130); and a dispensing unit connected to the heater and provided with dispensing nozzles to dispense hot water for extracting the coffee (Figure 3; Paragraph [0022]; valve 142 and shape of bottom of brew chamber 140 form nozzle for dispensing liquid); at least one tank disposed in the water system upstream of said pump (Figure 3; Paragraph [0022]; boiler 130 comprises a tank); a sensor unit installed in said at least one tank, said sensor unit being intended to detect at least one quality parameter of the water contained in said at least one tank (Figure 3; Paragraph [0022]; first temperature sensor 131 in boiler 130); a monitoring unit electrically connected to said sensor unit to receive electric signals indicative of said at least one water quality parameter, transduce said electrical signals in numerical values and compare said numerical values of said at least one measure parameter with preset threshold ranges (Figure 3; Paragraph [0070]; Paragraph [0110]; processor 290 can measure temperature of liquid in boiler and 
However, Kuempel is silent on a filter unit disposed at the inlet of the water system to filter the water in such a way as to protect all parts of the water system against the action of the unfiltered water, wherein the at least one tank would be disposed in the water system between said filter unit and said pump in such a way that the sensor unit is disposed in the tank to measure a parameter of filtered water.
Fritze discloses systems for detecting and eliminating leaks in water delivery system for use with appliances in the same field of endeavor as Kuempel, as it solves the mutual problem of providing water for coffee makers (Abstract; Paragraph [0004]; Paragraph [0021]; device may be used for water in coffee).  Fritze further discloses a filter unit disposed at an inlet of a water system to filter the water in such a way as to protect all parts of the water system against the action of the unfiltered (Figure 5; Paragraph [0004]; Paragraph [0021]; Paragraph [0033]; filter system 214 placed near water inlet 206/water supply 204 at position upstream of other features of appliance 200, which may be a coffee maker).  The filter provides filtered water that would provide better tasting water and better tasting coffee (Paragraph [0004]).

Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose comprising an inlet tap disposed at the inlet of said at least one tank and an outlet tap disposed at the outlet of said at least one tank (Kuempel, Figure 3; Paragraph [0022]; Paragraph [0071]; inlet conduit and outlet conduit for boiler 130; pump 150 and valve 132 provide flow control).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose comprising three tanks installed in series, wherein each tank has a sensor unit (Kuempel, Figure 3; Paragraph [0022]; Fritze, Figure 5; Paragraph [0033]; three tanks in reservoir 120, boiler 130, and brew chamber 140; boiler 130 and chamber 140 have temperature sensors 131 and 141; inlet of reservoir 120 would have flow sensor 226 in filter embodiment).  
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  One of ordinary skill in the art at the time the invention was filed would find it obvious to modify the dimensions of each tank to be a volume that optimizes the amount of coffee made (Kuempel, Figure 3; Paragraph [0022]) and 
Regarding instant Claim 10, Claim 10, upon which Claim 1 is dependent, has been rejected above.  The combined references further disclose wherein said monitoring unit and said user interface are connected to a control unit that controls the operation of the coffee machine (Kuempel, Figure 3; Figure 4; Paragraph [0024]; Paragraph [0086]; remote server is a control unit that controls monitoring unit and user interface, see S240 connection).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose comprising a communication system connected to said monitoring unit in order to remotely send data to a device of a technician in charge of maintaining the coffee machine (Kuempel, Figure 4; Paragraph [0024]; Paragraph [0086]; remote server provides wireless communication to coffee maker system).  
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose an operating method of a coffee machine (Kuempel, Abstract; Paragraph [0003]; method of operating an apparatus for brewing coffee), said method comprising the following steps:  measurement of at least one quality parameter of the water contained in said at least one tank of the coffee machine (Kuempel, Figure 3; Paragraph [0022]; first temperature sensor 131 in boiler 130); comparison of said at least one measured parameter with a preset threshold range (Kuempel, Figure 3; Paragraph [0070]; Paragraph [0110]; processor 290 can measure temperature of liquid in boiler and control heating based on .

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuempel et al. (herein referred to as “Kuempel”, US Pat Pub. 2015/0201796) in view of Fritze, US Pat Pub. 2006/0027267 as applied to claim 1 and 12 respectively above, and further in view of Boulter, US 8790513.
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  While the combined references disclose sensor systems (Kuempel, Figure 3; Paragraph [0022]), said references are silent on a conductivity or TDS meter.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor unit of Kuempel to further comprise the TDS meter as taught by Boulter because Boulter discloses such a TDS meter will ensure a proper range of TDS that will optimize the taste of the coffee (Boulter, Col. 1, Lines 24-34; Col. 7, Lines 43-48).
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  While the combined references disclose sensor systems (Kuempel, Figure 3; Paragraph [0022]), said references are silent on water quality parameters comprising TDS.
Boulter discloses a beverage water maker in the same field of endeavor as the combined references, as it solves the mutual problem of providing beverage water for coffee (Abstract).  Boulter further discloses a TDS meter and preset threshold ranges comprising a TDS range between 90 and 150 ppm to ensure a proper tasting coffee product (Figure 6; Col. 1, Lines 24-34; Col. 7, Lines 43-48; TDS meter to ensure a beverage water of TDS at about 100-120 ppm for coffee with desirable taste).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water quality parameters of Kuempel to further .

Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuempel et al. (herein referred to as “Kuempel”, US Pat Pub. 2015/0201796) in view of Fritze, US Pat Pub. 2006/0027267 as applied to claims 1 and 12 respectively above, and further in view of Egli et al. (herein referred to as “Egli”, US Pat Pub. 2017/0295991).
Regarding instant Claims 3-5, Claim 1, upon which each of Claims 3-5 are dependent, has been rejected above.  While the combined references disclose sensor systems (Kuempel, Figure 3; Paragraph [0022]), said references are silent on specific ion sensors, alkalinity detectors, or a pH detector.
Egli discloses a beverage machine, in particular a coffee machine, in the same field of endeavor as the combined references, as it solves the mutual problem of providing a coffee machine (Abstract).  Egli further discloses sensor systems that provide when decalcification is necessary or a calcium detector, based on a lime content detected by the sensor, or an alkalinity sensor (Paragraph [0061]; Paragraph [0064]; sensor determines calcium concentration based on lime content, which detects calcium and alkalinity of the water) and a pH sensor that determines if the water if the water will damage the coffee machine by lime damage (Paragraph [0002]; Paragraph [0064]).

Regarding instant Claims 14-16, Claim 1, upon which each of Claims 3-5 are dependent, has been rejected above.  While the combined references disclose sensor systems (Kuempel, Figure 3; Paragraph [0022]), said references are silent on water quality parameters comprising calcium and magnesium, pH, and alkalinity specific ion sensors, alkalinity detectors, or a pH detector.
Egli discloses a beverage machine, in particular a coffee machine, in the same field of endeavor as the combined references, as it solves the mutual problem of providing a coffee machine (Abstract).  Egli further discloses sensor systems monitoring water quality parameters that provide when decalcification is necessary, or calcium content, based on a lime content detected by the sensor, or alkalinity (Paragraph [0061]; Paragraph [0064]; sensor determines calcium concentration based on lime content, which detects calcium and alkalinity of the water) and monitoring of pH that determines if the water if the water will damage the coffee machine by lime damage (Paragraph [0002]; Paragraph [0064]).
.  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuempel et al. (herein referred to as “Kuempel”, US Pat Pub. 2015/0201796) in view of Fritze, US Pat Pub. 2006/0027267 as applied to claims 1 and 12 above, and further in view of Brondum et al. (herein referred to as “Brondum”, US Pat Pub. 2016/0209346).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  While the combined references disclose sensor systems (Kuempel, Figure 3; Paragraph [0022]), said references are silent on a chlorine detector.
 	Brondum discloses a multi-functional water quality sensor in the same field of endeavor as the combined references, as it solves the mutual problem of providing a sensor for coffee makers (Abstract; Paragraph [0112]; sensor may be used in coffee brewers).  Brondum further discloses a chlorine detector in a sensor that ensures a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor unit of Kuempel to further comprise the chlorine detector of Brondum because Brondum discloses such a chlorine sensor would ensure proper chlorine levels for water in coffee machines (Brondum, Paragraph [0060]; Paragraph [0112]).  It would further be obvious for one of ordinary skill in the art at the time the invention was filed to modify the preset threshold for chlorine to be a level optimal for coffee making, such as between 0.05 and 0.1 mg/l, to ensure a proper tasting coffee beverage.  
Regarding instant Claim 17, Claim 12, upon which Claim 17 is dependent, has been rejected above.  While the combined references disclose monitoring water quality parameters, (Kuempel, Figure 3; Paragraph [0022]), said references are silent on the presence of chlorine.
 	Brondum discloses a multi-functional water quality sensor in the same field of endeavor as the combined references, as it solves the mutual problem of providing a sensor for monitoring water quality parameters in coffee makers (Abstract; Paragraph [0112]; sensor may be used in coffee brewers).  Brondum further discloses the monitoring for the presence of chlorine, which ensures a proper level of chlorine is in the water used for a coffee machine (Paragraph [0060]; Paragraph [0112]; chlorine sensor would provide the proper amount of chlorine for coffee/beverage making).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/06/2021